Citation Nr: 1708497	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) San Juan Regional Office (RO).

In a January 2010 decision, the Board denied the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In February 2011, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the January 2010 Board decision. 

The Board subsequently remanded the case for further development in July 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

In addition, it appears from the record that the Veteran perfected an appeal as to the issues of entitlement to increased ratings for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, residual left lower hemiparesis, and right lower extremity peripheral neuropathy.  However, the Board notes that these issues have not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication.  Therefore, these issues are not currently before the Board, and no further consideration is necessary at this juncture.



FINDING OF FACT

The Veteran's service-connected disabilities have resulted in the loss, or permanent loss of use, of his left hand and left foot.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to automobile and adaptive equipment, or adaptive equipment only, have been met. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 U.S.C.A. §§ 3.350(a)(2); 4.63 (2016).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve. 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that, in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated 100 percent; residual left lower hemiparesis, rated 60 percent; type II diabetes mellitus, rated 40 percent; peripheral neuropathy of the left upper extremity, rated 40 percent; diabetic nephropathy, rated 30 percent; peripheral neuropathy of the right upper extremity, rated 30 percent; peripheral neuropathy of the right lower extremity, rated 20 percent; malaria, rated noncompensable; and, a herniorrhaphy scar, rated noncompensable.  His combined evaluation is 100 percent, and he has been granted entitlement to special monthly compensation based on the need for regular aid and attendance.

The Veteran was provided a VA neurological disorders examination in June 2006.  The Veteran reported a history of cerebrovascular accidents and wheelchair use.  A physical examination revealed that the Veteran's strength was not normal.  He had marked weakness on the left side, but the right side was also weak.  The examiner noted hypertonus in the Veteran's left-sided extremities, as well as atrophy of the left quadriceps femoris, and his left hand was drawn into a flexed wrist position with a cortical thumb.  A sensory examination was normal, except that all cranial nerves were not intact.  The Veteran's reflexes were not normal, particularly his plantar response (flexor).  His deep tendon reflexes were found to be 3+ on the left and 2+ on the right.  The examiner indicated that the Veteran's service-connected disorders resulted in no impairment of feeding; mild impairment of toileting and grooming; moderate impairment of recreation, traveling, bathing, and feeding; and, prevented him from completing chores, shopping, exercising, or participating in sports.  It was noted that the Veteran required help and supervision for most of his daily activities.  The examiner diagnosed him with status-post multiple cerebrovascular accidents involving both sides and hemiparesis predominant on the left side.  

Treatment records show that the Veteran requested special mode transportation in 2006 and 2007 due in part to his residual pain and unsteady gait since left-sided hemiparesis.  Physical therapy treatment notes indicated that he developed left foot drop and left sided hemiparesis following the cerebrovascular accident.  

The Veteran was afforded a VA peripheral nerves examination in December 2007.  He reported having bilateral cramps, numbness, and tingling in his lower extremities.  He also indicated that he walked short distances in his home with the use of a leg brace, but otherwise relied on an electric wheelchair.  It was noted that his response to treatment had been poor.  On examination, there was weakness of the iliopsoas of the right lower extremity.  The Veteran also had weakness of the iliopsoas, hamstring, quadriceps, anterior tibialis, gasctocnemius, and extensor hallucis of the left lower extremity.  In addition, he had decreased or absent sensation function in both lower extremities.  His reflexes were abnormal, and he had muscle atrophy in his left lower extremity as a direct effect of nerve damage.
The Veteran's gait and balance were found to be abnormal, and the Veteran was unable to walk without assistance due to left hemiparesis.  The examiner indicated the service-connected disabilities resulted in the Veteran experiencing mild impairment of feeding and grooming; moderate impairment of recreation, bathing, dressing, and toileting; and, prevented him from completing chores, shopping, exercising, or participating in sports.  The Veteran was diagnosed as having bilateral lower extremity peripheral neuropathy.  

The Veteran was subsequently provided a VA examination in December 2013 at which time it was noted that he had been diagnosed with bilateral upper and lower extremity neuropathy.  He had mild intermittent pain in all four extremities, and moderate paresthesias and/or dysesthesias, as well as moderate numbness, in the upper extremities and severe moderate paresthesias and/or dysesthesias, as well as severe numbness, in the lower extremities.  A neurologic examination revealed reduced strength and decrease sensation.  It was also noted that the Veteran had muscle atrophy in the left hand intrinsic muscles.  The examiner indicated that the Veteran had moderate incomplete paralysis of the radial nerves, moderate incomplete paralysis of the right median nerve, severe incomplete paralysis of the left median nerve, moderate incomplete paralysis of the right ulnar nerve, severe incomplete paralysis of the left ulnar nerve, moderate incomplete paralysis of the right sciatic nerve, moderately severe incomplete paralysis of the left sciatic nerve, moderate incomplete paralysis of the right femoral nerve, and severe incomplete paralysis of the left femoral nerve.  It was also noted that the Veteran's diabetic peripheral neuropathy would limited him to a sedentary job.

The Veteran was later afforded a VA peripheral nerve conditions examination in April 2015 at which time it was noted that he had left upper and lower extremity hemiparesis.  The Veteran reported having a left foot drop and indicated that he has limited mobility with frequent falls.  It was noted that he had moderate intermittent pain in the upper extremities and right lower extremity, as well as severe intermittent pain in the left lower extremity.  He also had severe paresthesias and/or dysthesias, as well as moderate numbness, in all four extremities.  The Veteran had reduced strength in some areas and muscle atrophy in the left thigh and calf.  His sensation was decreased or absent in his left upper and lower extremities.  The examiner further noted that the Veteran had poor propulsion and balance.  He was using Canadian crutches and AFO orthoses with fixed left foot and limited knee extension.  It was noted the etiology of the abnormal gait was left hemiparesis with spasticity and muscle atrophy.  The Veteran had moderate incomplete paralysis of the right radial nerve, severe incomplete paralysis of the of the left radial nerve, incomplete paralysis of the right median nerve, severe incomplete paralysis of the left median nerve, moderate incomplete paralysis of the right ulnar nerve, severe incomplete paralysis of the left ulnar nerve, moderate incomplete paralysis of the left musculocutaneous,  circumflex, long thoracic, middle radicular group, lower radicular group nerves, mild incomplete paralysis of the right sciatic nerve, moderately severe incomplete paralysis of the left sciatic nerve, severe incomplete paralysis of the left external popliteal, internal popliteal, and posterior tibial nerves, moderate incomplete paralysis of the left anterior crural, internal saphenous, external cutaneous, and ilio-inguinal nerves.  IN addition, he had three and half inch leg shortening on the left side while standing.  The examiner noted that the Veteran required the constant use of a brace and regular use of a cane and walker.  Notably, the examiner also stated that the Veteran's functioning of the left upper and lower extremities is so diminished that amputation with prosthesis would equally serve him.  It was specifically noted that he had left foot drop secondary to hemiparesis using AVO orthosis with limited function due to weakness of the left quadriceps muscle and spasticity.  He also did not have active extension or flexion of the fingers of the left hand.

The Veteran was also provided a VA diabetic sensory-motor peripheral neuropathy examination in April 2015 during which it was noted that he had diabetic peripheral neuropathy of the upper and lower extremities.  He reported having recurrent severe numbness in all four extremities and frequent falls.  His symptoms and impairment were similar to the other VA examination performed that month.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is entitled to automobile and adaptive equipment or adaptive equipment only.  As noted above, the Veteran requires the use of a brace, cane, and crutches and primarily relies on an electric wheelchair outside of the house.  His gait is clearly impaired, and he has numbness, tingling, pain, weakness, and decreased or absent sensation in left lower extremity.  

Significantly, the Veteran has been documented as having left foot drop, and the April 2015 VA examiner stated that his left upper and lower extremities have such diminished functioning that amputation with prosthesis would equally serve him.  Thus, the Board finds that the Veteran has loss of use of the left foot and hand.   For these reasons, automobile and adaptive equipment or adaptive equipment only is warranted. 






ORDER

Entitlement to automobile and adaptive equipment, or for adaptive equipment only, is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


